     Case 1:20-cv-00379-DAD-EPG Document 54 Filed 07/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ERIN LYNN PETERSON,                               No. 1:20-cv-00379-NONE-EPG (PC)
12                      Plaintiff,                     ORDER GRANTING PLAINTIFF’S
                                                       REQUEST FOR DISMISSAL
13          v.
                                                       (Doc. No. 51)
14   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND                                   ORDER FOR CLERK TO ASSIGN A
15   REHABILITATION,                                   DISTRICT JUDGE TO THIS CASE FOR THE
                                                       PURPOSE OF CLOSING THE CASE AND
16                      Defendant.                     THEN TO CLOSE THIS CASE
17

18          Erin Lynn Peterson (“plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.

20          This case settled on February 3, 2021. (Doc. No. 36.) In light of the settlement, on June

21   17, 2021, plaintiff filed a request to dismiss this case with prejudice. (Doc. No. 51.) Defendant

22   does not appear to oppose plaintiff’s request.

23          “Except as provided in Rule 41(a)(1), an action may be dismissed at the plaintiff's request

24   only by court order, on terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2).

25          As this case has settled, the court will grant plaintiff’s request and dismiss this case with

26   prejudice. However, the court will retain jurisdiction over the litigation to enforce the terms of

27   the parties’ settlement agreement.

28   \\\
                                                       1
     Case 1:20-cv-00379-DAD-EPG Document 54 Filed 07/20/21 Page 2 of 2


 1         Accordingly,

 2         1.    Plaintiff’s request for dismissal, (Doc. No. 51), is granted.

 3         2.    This action is dismissed with prejudice

 4         3.    The court retains jurisdiction over the litigation to enforce the terms of the parties’

 5               settlement agreement; and

 6         4.    The Clerk of Court is directed to assign a district judge to this case for the purpose

 7               of closing the case and then to close this case.

 8
     IT IS SO ORDERED.
 9

10      Dated:   July 19, 2021
                                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
